DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tash (US 4745641) in view of Ginther (US 20160215487).
Regarding 1, Tash (‘641) discloses a toilet plunger (10b) comprising: 
a handle (12b), and 
a plunger head (14b, 16b, 38b, 42b, 52), wherein said plunger head comprises 
a top portion (portion below 12b) for attaching the plunger head to the handle, 
a collapsible bell portion (14b) having an upper end (upper end of 14b) and a lower end (lower end of 14b), wherein the upper end of the bell portion is fixedly attached to the top portion (the portion below 12b is attached to the upper end of 14b) and the lower end of the bell portion defines a seal lip (horizontal portion of 16b) for engaging an inner surface of a toilet bowl (col. 3, ll. 1-16), and 
a generally cylindrical (Abstract), flexible sleeve portion (portion below 16b, 42b, 52) fixedly attached to the lower end of the bell portion, wherein the flexible sleeve portion is configured to engage a trap in the toilet bowl (col. 4, ll. 1-9) and wherein the sleeve portion further comprises an upper concave portion (portion above 42b) and a lower convex portion (42b).
However, Tash does not disclose the bell portion is generally triangular-shaped as claimed.
Ginther discloses a triangular-shaped plunger head including a generally triangular-shaped bell portion (14).
It would have been obvious to one of ordinary skill in the art to have modified the system of Tash, to include a triangular-shaped bell portion as claimed, as taught by 
Regarding 2, the combination above, and specifically Ginther further discloses the bell portion is generally in the shape of an isosceles triangle having rounded corners (26a-26c).
Regarding 3, the combination above, and specifically Tash (‘641) further discloses the bell portion comprises a plurality of generally triangular segments (segments of 14b; as modified by Ginther above in the rejection of claim 1) having rounded corners (as modified by Ginther above in the rejection of claim 1).
Regarding 4, the combination above, and specifically Tash (‘641) further discloses said plunger head is comprised of rubber (Abstract).
Regarding 5, the combination above, and specifically Tash (‘641) further discloses the sleeve portion is contiguous with the bell portion (portion below 16b, 42b, 52 is contiguous with 14b), whereby the sleeve portion is in fluid communication with the bell portion (portion below 16b, 42b, 52 is in fluid communication with 14b).
Regarding 7, the combination above, and specifically Tash (‘641) further discloses the bell portion comprises a plurality of progressively wider segments subjacent to the top portion (the segments are wider near 16b is larger than the segments near 12b).
Regarding 8, the combination above, and specifically Tash (‘641) further discloses the plurality of segments comprises a first segment, a second segment, a third segment, and a fourth segment, with the fourth segment defining the seal lip where the seal lip meets the sleeve portion (segments shown in the annotated figure below).

    PNG
    media_image1.png
    473
    473
    media_image1.png
    Greyscale

Regarding claim 13, the combination above, and specifically Ginther further discloses the triangular profile of the bell portion of the plunger head maintains the applied force along the central axis of the plunger device during plunging (during plunging, the applied force is in the same direction as the handle, 12).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tash (US 4745641) in view of Ginther (US 20160215487) as applied to claim 8 above, and further in view of Tash (US 20030079278).
Regarding 9, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 8.

Tash (‘278) discloses a plunger wherein the wall of the first and second segments of the bell portion is thicker than the wall of the third segment of the bell portion (¶ 0021 discloses the wall thickness can decrease from the uppermost pleats to the lowermost pleats).
It would have been obvious to one of ordinary skill in the art to have modified the system of Tash (‘’641), to include the wall of the first and second segments is thicker than the wall of the third segment of the bell portion as claimed, as taught by Tash (‘278), in order to control the flexibility of the pleats during use of the plunger (¶ 0021).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Tash (US 4745641) in view of Ginther (US 20160215487) and Tash (US 20030079278) as applied to claim 9 above, and further in view of Cohen (US 9328492).
Regarding 10, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 9.
Tash (‘641) further discloses wherein the fourth segment further forms a protuberance (38b) which reinforces the seal lip.
However, the combination above does not disclose the fourth segment is thicker than the first and second segments as claimed.
Cohen discloses a plunger wherein the fourth segment (111) is thicker (col. 3, ll. 21-24) than the first and second segments (upper segments of 101).

Regarding 12, the combination above, and specifically Tash (‘641) further discloses during compression of the plunger head, the plurality of segments collapse (col. 1, ll. 50-63), beginning with the first segment, followed by the second segment, and then the third segment, in the order of least segment width to greatest segment width (during compression, the bell collapses beginning with the portion near 12b and ending with the portion near 16b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274.  The examiner can normally be reached on Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754